DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
 
Response to Amendment
In an amendment filed 06/01/2021, claims 1, 5-6, 10-11 and 13 have been amended, and claims 4, 9, 12 and 16-20 have been cancelled. Currently, claims 1-3, 5-8, 10-11 and 13-15 are pending.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-3, 5-8, 10-11 and 13-15 are rejected under 35 U.S.C. 103 as being unpatentable over Okayama et al. (US 20140152621 A1), further in view of Olley et al. (US 20160357342 A1).
Regarding claim 1, Okayama teaches a capacitive touch panel comprising: a plurality of x-line channels extending in a first direction; a plurality of y-line channels extending in a second direction, different from the first direction;  (Para 148-167, 192. Fig. 24 shows x and y line channels YSn and XSn)
and processing circuitry configured to apply a third voltage to the x-line channels, apply a fourth voltage to the y-line channels, the third voltage and the fourth voltage having the same phase. (Para 150. Voltage Vs. Para 148-167, 192.)
and sense a contact on at least one of intersections of the plurality of x-line channels and the plurality of y-line channels. (Para 150. So every contact is detected including the intersections)
However Okayama does not teach processing circuitry configured to apply a first voltage to the x-line channels, apply a second voltage to the y-line channels, the first voltage and second voltage having opposite phases to each other, sense a contact on at least one of the interactions of the plurality of x-line channels and the plurality of y-line channel. 
However Olley teach processing circuitry configured to apply a first voltage to the x-line channels, apply a second voltage to the y-line channels, the first voltage and second voltage having opposite phases to each other, sense a contact on at least one of the interactions of the plurality of x-line channels and the plurality of y-line channel.  (Para 13-14, 19)


Regarding claim 2, Okayama and Olley already teach the capacitive touch panel of claim 1, 
and Okayama further teaches wherein an interval between the plurality of x-line channels is K times of an interval between the plurality of y-line channels, where K is a real number greater than 0, and an absolute value of the first voltage is equal to K times of an absolute value of the second voltage. (Para 148-167, 192. And Fig. 24 shows the limitation as K is any number greater than 0).

Regarding claim 3, Okayama and Olley already teach the capacitive touch panel of claim 1, 
And Okayama further teaches wherein a sum of x-line self-capacitances present in the intersections included in an area of the contact is K times of a sum of y-line self-capacitances present in the intersections included in the area of the contact, where K is a real number greater than zero, and an absolute value of the first voltage is 1/K times 

Regarding claim 5, Okayama and Olley already teach the capacitive touch panel of claim 1, 
and Olley further teach wherein the processing circuitry is further configured to determine that a part of a human body, being in contact with the capacitive touch panel, is affected by a voltage applied by the processing circuitry, and apply the first voltage to the x-line channels and the second voltage to the y-line channels based on the determination. (Para 13-14.  So the voltage as taught by Okayama is changed to the voltages as taught by Olley in order to maximum detection signal as touched by the finger).

Regarding claim 6, refer to rejection for claim 1 as the intersections are extending in x and y directions. 

Regarding claim 7, please refer to 1 as the intersections are extending in x and y directions. 

Regarding claim 8, refer to rejections for claims 1 and 2 in combination.

Regarding claim 10, refer to rejection for claim 5.



Regarding claim 13, refer to rejection for claim 5 as the low ground mass would be same phase signal which would reduce the detection signal strength as taught by Olley.

Regarding claim 14, refer to rejection for claim 2.

Regarding claim 15, refer to rejection for claim 3. 

Response to Arguments
Applicant's arguments filed 06/01/2021 have been fully considered but they are not persuasive. 
On pages 8-9, applicant alleged that “On page 3 of the Office Action, in the rejection of independent claim 1, the Office recognizes that Okayama fails to disclose, "the first voltage and second voltage having opposite phases to each other," as recited in independent claim 1. To remedy this deficiency, the Office directs Applicants' attention to paragraphs [0013]-[0014] of Olley. Further, on page 4 of the Office Action, in the rejection of previous claim 4, the Office directs Applicants' attention to paragraphs [0148]-[0167] and [0192] of Okayama and asserts that these passages disclose, "apply a third voltage to the x-line channels, [and] apply a fourth voltage to y-line channels, the third voltage and the fourth voltage having the same phase," as previously recited in claim 4. Applicants disagree. 

Olley discloses "different voltages [...] applied to, for example, the electrodes 20 and 22." Olley, paragraph [0013]. The Office asserts that the different voltages of Olley corresponds with the first and second voltages recited in amended independent claim 1. 
Thus, Okayama teaches applying a same voltage to each of the electrodes, and Olley teaches applying different voltages to each of the electrodes. However, neither of Okayama nor Olley teaches to apply both of same voltages to each of the electrodes and also different voltages to each of the electrodes. 
 Further, Olley discloses that voltages having opposite phases are applied to two electrodes 20 and 22, so that an electrostatic force can be maximized. See Olley, paragraph [013]. Furthermore, Olley indicates that the electrostatic force between two electrodes 20 and 22 can be minimized, when voltages applied to two electrodes 20 and 22 are in the same phase. See Olley, paragraph [0014]. Thus, the electrostatic force being minimized is a problem to be solved in Oley. Therefore, it would not be obvious to one skilled in the art to combine the voltages having a same phase, as taught by Okayama, to the electrodes 20 and 22 of Olley. 
Therefore, because neither of Okayama nor Olley teaches applying both of same voltages and different voltages to the electrodes, Applicants assert that any combination of Okayama and Olley, if they could be combined which is not admitted to, fails to disclose at least, "apply a first voltage to the x-line channels, apply a second voltage to 
Examiner finds the argument not persuasive. In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., sense a contact based on after only first, second, third and fourth voltage have been applied.) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993). In this case, the rejection based on Okayama and Olley clearly teach touch detection based on first and second voltage or third and fourth voltage.  

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HANG LIN whose telephone number is (571)270-7596.  The examiner can normally be reached on Monday-Friday, 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Temesghen Ghebretinsae can be reached on 571-272-3017.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/HANG LIN/Primary Examiner, Art Unit 2626